Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-33 are allowed;  claims 1-20 are canceled. 
The following is an examiner’s statement of reasons for allowance:
Independent Claim 21 recites, inter alia, wherein the first surface of the first board is a surface having large area among surfaces of the first board, wherein the first surface of the first board is perpendicular to a first surface of the display, wherein the first surface of the display is a surface having large area among surfaces of the display, and wherein the antenna structure is attached to the bezel area of the display.   
Independent Claim 26 recites, inter alia, wherein the first surface of the first board is perpendicular to a first surface of the display, wherein the first surface of the display is a surface having large area among surfaces of the display, wherein the antenna structure further includes a third surface facing the second plate and a fourth surface facing the first plate, wherein a first structure of the first board comprises the first and second surfaces, wherein the first board further includes a second structure bent from the first structure, and wherein the antenna structure is attached to the bezel area of the display.  
Independent Claim 30 recites, inter alia, wherein the first surface of the first board is perpendicular to a first surface of the display, wherein the first surface of the 
But the prior art fails to disclose, singly or in combination, the limitations, in combination with the remaining limitations as a whole. Hence the claims are allowed for that reason.   
Dependent Claims are allowed as being dependent upon the allowed Independent Claim(s). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196.  The examiner can normally be reached on 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DINH NGUYEN/Primary Examiner, Art Unit 2647